                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


 ROBERT BEVIS,                                                )
                                                              )
                        Plaintiff,                            )
                                                              )
        v.                                                    )
                                                              )      Case No. 3:19-cv-00243
 FAMILY DOLLAR                                                )
 MERCHANDISING, LLC,                                          )
                                                              )
                        Defendant.                            )
                                                              )

        ORDER GRANTING AGREED MOTION TO COMPEL ARBITRATION

       THIS MATTER is before the Court on the parties’ Agreed Motion to Compel Arbitration

and Dismiss the Case Without Prejudice. The Court has considered the motion and the record and

finds there is good cause for granting the motion. Accordingly, the Court ORDERS as follows:

       (1)     The Agreed Motion to Compel Arbitration is GRANTED.

       (2)     The parties shall submit all arbitrable claims to arbitration in accordance with the

terms of their arbitration agreement.

       (3)     This matter is dismissed without prejudice.


                                     Signed: August 5, 2019
